 372DECISIONS OF NATIONALLABOR RELATIONS BOARDfested thereby are related to other unfair practices proscribed by Section 8 (a)of the Act and danger of commission in the future of any or all of the unfairlabor practices defined in Section 8 (a) _of,the Act is to be anticipated fromRespondent's conduct in the past.The preventive purposes of the Act will bethwarted unless the order herein is coextensive with the threatIn order, there-fore, to make effective the interdependent guarantees of Section 7, and thuseffectuate the policies of the Act, it will be recommended that Respondent ceaseand desist, not only from the unfair labor practices herein found, but also fromin any other manner interfering with, restraining-,or coeicing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, and that Re-spondent take certain athrmative action designed to effectuate the policies ofthe Act.Having found that Respondent has refused to bargain with the Union as theduly designated representative of its employees, it will be recommended thatRespondent be required, upon request, to engage in good faith collective bar-gaining with the Union.[Recommended Order omitted from publication in this volume.]sEDWARDS MOTOR COMPANY,INC.andINTERNATIONAL ASSOCIATION OFMACHINISTS,PETITIONER.Case No. 10-RC-12/3.May 9, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John S. Patton, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Alabama corporation, is engaged in the saleand servicing of new and used cars and trucks, and the sale of partsand accessories for automobiles and trucks. It operates under asales agreement with General Motors Corporation, Chevrolet Division.During the calendar year 1950 the Employer made purchases inexcess of $1,300,000.Over $1,000,000 worth of these purchases wereshipped indirectly to it from points outside the State of Alabama.All of the Employer's sales were made within the State of Alabama.On the basis of the foregoing facts we find that the Employer is en-gaged in commerce, and that it will effectuate the policies of the Actto assert jurisdiction in this case.'11'CfDorn'sHouse of Miracles,Inc,91NLRB 632,BaxterBros,91NLRB 1480;ConoverMotorCompany,93 NLRB 86711NLRB No 31. EDWARDS MOTOR COMPANY, INC.3732.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer.4.The Petitioner seeks to represent all of the Employer's automo-tive mechanics, radio repairmen, lubrication men, used car repairmen,service salesmen, body, fender, paint, and trim men, janitors, batterymen, washers, polishers, helpers, greasemen, porters, tiremen, laborers,and the towerman, excluding all parts department employees, technicaland professional employees, office and clerical employees, salesmen,guards, watchmen, and all other employees, and all executives andsupervisors as defined in the Act.The Employer contends that theappropriate unit should include the employees sought by the Peti-tioner together with its parts department employees, its office andclerical employees, its salesmen, and the two employees who operateits service station.Parts department employees.-Theemployees sought by the Peti-tioner constitute the mechanics, skilled repairmen, and unskilled la-borers employed in its service department, located in its main building,together with those employed in its body, fender, and paint depart-ment which is located in another building across the street.Adjacentto the service department in the main building is the parts department.The wall between the service and parts department contains two largewindows through which parts are delivered to mechanics from theservice department and to the general public.Although mechanicsare required to obtain their parts through the windows, to facilitatethe proper charging of the parts against the customer who will receivethem, they often enter the parts department and pick out the partsthemselves.Five of the parts department employees spend all oftheir time at the parts windows delivering parts to mechanics andcustomers.One employee acts as a stockman who also distributesparts at the windows.One employee acts as the parts departmentcashier who keeps a record of all parts distributed and sees that theyare billed to customers who obtain them through the service depart-ment.Another parts department employee does all of the purchasingof parts, checking them as they come in, and approves the paymentsfor the parts. In addition this employee helps operate the servicestation when the regular attendant is at lunch.The only other em-ployee in the parts department acts solely as a truck driver, pickingup parts and also making deliveries to any outside customers whomay wish to have the parts delivered.The parts department is underthe supervision of an acting manager who in turn is at present respon-sible to the service department manager.Although vacation benefitsdiffer between the parts department employees and some of the service 374DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment employees because of a different method of payment, allother, benefits suchas sicknessand hospitalizationpayments and bo-nuses apply equally.On thebasis of these facts we find that theparts departmentemployees,includingthe stockman, the cashier, thepurchaser, and the truck driver, have substantial interestsin commonwith the service departmentemployeeswho workin a related depart-ment,and we shall thereforeinclude them in the unit .2Service station employees.-TheEmployermaintains a service sta-tionwhich is operated just outside the parts department.Thestation is separated from the parts department by a glass wall.Be-causeof this connection the acting parts department manager is ableto superviseboth operations at the same time.The filling station at-tendant and his helper perform the usual functions of employeesengaged in such an operation.3Cars of both the employer and thegeneral public are serviced at the station. In view of the interrela-tionship of the interests of the service station employees with thoseof the parts department and service department employees, we shallinclude the service station employees in the unit found appropriate.'Salesmen.-TheEmployer has 14 salesmen engaged in new andused car sales.Although the Employer sought to show that the sales-men introduce their customers to the service department personnel inorder to keep them returning to the Employer for service, and that thesalesmenwork closely in conjunction with the service department per-sonnel,we find that the salesmen have relatively little contact withthe service and parts department personnel and few interests in com-mon. In accord with usual Board practice we shall exclude the sales-men from the unitsClerical employees.-TheEmployer has 11 clerical employees in itsemploy.This group consists of clerks, bookkeepers, a telephone oper-ator, and a secretary.Although most of the work of these clericals isdevoted to service and parts department work, it appears that all ofthem are located in the Employer's second floor offices, separated fromthe service and parts departments.The employees in the office are allunder the supervision of the office manager,6 and have little or no con-tact with the service and parts department employees.For thesereasons wefind that the clerical employees have no substantialinterests2Harrys Cadillac-Pontuac Company,81 NLRB1; Ivy Russell Motor Go,90 NLRB No.260;Earl McMillian,Inc,90 NLRB No. 250; andValley Tractor and Equipment Com-pany,92 NLRB 240.3 The service station attendant apparently has no authority to hire, discharge,or effec-tively recommend such action with regard to his helper, and is therefore not a supervisor,as definedin the Act.Cf. Vetoda Motor Sales,86 NLRB 573.Cf.Recht-Froelich Chevrolet Company,92 NLRB No. 228.This includes two clerical employees, designated by the Employer as numbers 83 and87, who we find,contrary to the contention of the Employer,are also under the supervisionof the office manager. WILLIAM S.FRAZIER375,in common with the employees in the unit found appropriate and weshall therefore exclude them from the unit.'We find that all of the Employer's automotive mechanics, radiorepairmen, lubrication men, used car repairmen, service salesmen, body,fender, paint, and trim men, janitors, battery men, washers, polishers,helpers, greasemen, porters, tiremen, laborers, the towerman, partsdepartment employees, and the two service station employees,8 butexcluding all professional and technical employees, office and clericalemployees, salesmen, guards, watchmen, and all other employees, andall executives and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]7Cf.Gastonia Weaving Company,91 NLRB 899;The E. J. Kelly Company,90 NLRBNo. 239.8It appears that the Employer may employ several apprentices or learners in some ofthe categories of employees included in the unit.Learners or apprentices in these cate-gories are included in the unit.WILLIAM S. FRAZIERam,dNATIONAL BROTHERHOOD OF OPERATIVE POT-TERS,A. F. L.Cases Nos. 21-CA-710,01-CA-755, and 21-CA-791.May 10, 1951Decision and OrderUpon charges duly filed on February 23, April 18, and June 5, 1950,by National Brotherhood of Operative Potters, A. F. L., hereincalled the Union, the General Counsel of the National LaborRelations Board, herein called the General Counsel, by the RegionalDirector for the Twenty-first Region (Los Angeles, California), issueda consolidated complaint' dated December 4, 1950, against William S.Frazier, herein called the Respondent, alleging that the Respondenthad engaged in and was engaging in certain unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1) and (3)and Section 2 (6) and (7) of the National Labor Relations Act, 49Stat. 449, as amended by the Labor Management Relations Act, 1947,61 Stat. 136.Copies of the charges and the consolidated complaint,together with notice of hearing, were duly served upon Respondent.With respect to the unfair labor practices, the complaint allegedin substance (1) that the Respondent discharged Mary Plainer andMarion Fausett on April 13, 1950, Howard Koller, Virginia Sanders,'The above-numbered cases were consolidated by an order of the Regional Directordated December 4, 1950.94 NLRB No. 68.